DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 9/3/2021. Claims 9, 11, 14, and 15 are amended.  Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulds 2018/0265224 in view of McFall “Solar Thermal – Solar Electric Propulsion Hybrid Orbit Transfer Analysis”
Regarding claim 1, Foulds teaches a propulsion system (the elements comprising 100 except for the solar thermal resource extraction management system 111) operating in a spacecraft (100), the propulsion system comprising: a power system (101) configured to collect solar energy ([0020] The solar collector assembly 101 is a collection device configured to gather sunlight and concentrate the sunlight into a smaller beam of solar energy); another system (105); a second thruster (107) operating according to a second propulsion technique (heating water via direct solar power and generating thrust from a nozzle from the heated water, see [0022] FIG. 2 provides a block diagram of the solar thermal propulsion (STP) system 107. The STP system 107 is configured to provide the CSSA 100 with propulsion using direct solar power. The STP system 107 comprises a nozzle 201 connected to a heat exchanger 203. In an embodiment of the invention, the heat exchanger 203 is configured receive concentrated sunlight and to allow the concentrated solar energy to be exchanged to a propellant 205 thereby increasing the temperature of the propellant 205. The propellant 205 can be any one of several propellant types including but not limited to carbon dioxide, water, waste water, ammonia, hydrazine, mono methyl hydrazine, unsymmetrical dimethylhydrazine, and water with soluble additives such as salts or alcohol. Furthermore, in an alternate embodiment of the invention, the propellant 205 may be a gas rather than a liquid. The STP system 107 is configured to be effectively chemistry-agnostic compared to conventional propulsion systems, where propellant The optical switch 103 is configured to distribute the sunlight to at least one of a plurality of thermal optical spacecraft systems. In this embodiment of the invention, the plurality of spacecraft systems includes the solar thermal propulsion system 107, the thermo-optical subsystems management system 109 and the solar thermal resource extraction management system 111. The thermo-optical subsystems management system 109 is configured to direct solar energy to a plurality of spacecraft subsystems including but not limited to illumination, spacecraft thermal control, thermo-mechanical mechanisms, thermo-mechanical power, thermal energy storage, and resource processing. In an embodiment of the invention, the optical switch 103 is further configured to direct the sunlight to a concentrated solar power storage system 105. In a further embodiment of the invention, the optical switch 103 is still further configured to project light away from the CSSA 100 and out into space… see also [0024] FIG. 3 provides a detailed block diagram of the concentrated solar power storage system 105. A plurality of photovoltaic cells 301 receive concentrated sunlight from the optical switch 103 and convert the concentrated sunlight into electricity. The plurality of photovoltaic cells 301 are connected to a radiator 303 and an electrical power subsystem 305. The electrical power subsystem 305 is configured to provide electrical power to the spacecraft and any payload subsystems or components. The electrical power subsystem 305 is connected a storage unit 307 for energy storage when concentrated 
Foulds does not teach wherein the additional system includes a first thruster operating according to a first propulsion technique.
McFall teaches combining a solar thermal thruster (STP) with another thruster (electric propulsion (EP) (a Hall Thruster, see page 3“The specific impulse represented state of the art 1.5 kW Hall propulsion technology at the time”) operating according to a second propulsion technique (see Abstract “…The combined use of STP (800 second specific impulse) and EP (1800 second specific impulse) for a single orbit transfer mission is motivated by the desire to leverage the higher thrust of STP with the higher specific impulse of EP to maximize mission capability).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds with McFall so as to include a first thruster operating according to a first propulsion technique with the additional system of Foulds to maximize mission capability by leveraging high thrust of a Solar Thermal Thruster with the higher ISP of an electric propulsion system.
Regarding claim 3, Foulds in view of McFall teaches the invention as discussed above.
Foulds further teaches an energy plant configured to convert solar energy into electricity ([0024] FIG. 3 provides a detailed block diagram of the concentrated solar power storage system 105. A plurality of photovoltaic cells 301 receive concentrated 
Foulds in view of McFall does not teach the energy plant configured to deliver the electricity to the first thruster.
Foulds teaches the energy plant as configured to deliver power to the spacecraft (see [0024] supra).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall so as to configure the energy plant configured to deliver the electricity to the first thruster since Foulds teaches the energy plant as configured to deliver power to the spacecraft (the EP being a part of the spacecraft as taught by Foulds in view of McFall).
Regarding claim 4, Foulds in view of McFall teaches the invention as discussed above.
Foulds in view of McFall as discussed above also teaches wherein the energy plant includes a photovoltaic cell (301 per [0024] cited supra).
Regarding claim 6
Foulds further teaches wherein the second thruster includes a thermal receiver (203), and the controller causes the power system to guide solar energy toward the thermal receiver (per [0019] supra the power system guides solar energy towards the second thruster and per [0022] supra, the element that receives the solar energy is the receiver).
Regarding claim 8, Foulds in view of McFall teaches the invention as discussed above.
Foulds further teaches wherein the power system includes a solar concentrator (101).
Regarding claim 10, Foulds in view of McFall teaches the invention as discussed above.
Foulds in view of McFall as discussed above further teaches wherein the first thruster corresponds to a first total amount of thrust and a first specific impulse (the total thrust and specific impulse of the first thruster), and the second thruster corresponds to a second total amount of thrust (the thrust produced by the second thruster) greater than the first total amount of thrust (see McFall Abstract “This effort examined the payoffs associated with the joint application of solar thermal propulsion (STP) and electric propulsion (EP) for orbit raising. The combined use of STP (800 second specific impulse) and EP (1800 second specific impulse) for a single orbit transfer mission is motivated by the desire to leverage the higher thrust of STP with the higher specific impulse of EP to maximize mission capability”), and a second specific impulse (the ISP of the second thruster) smaller than the first specific impulse (see McFall Abstract cited supra)
Regarding claim 11, Foulds in view of McFall teaches the invention as discussed above.
Foulds in view of McFall as discussed above does not teach wherein the controller is configured to: supply the solar energy to the first thruster and not supply the solar energy to the second thruster when the spacecraft is in a first section of an elliptical orbit around a celestial body; and supply the solar energy to the second thruster and not supply the solar energy to the first thruster when the spacecraft is in a second section of the elliptical orbit around the celestial body.
McFall teaches using the STP to begin an orbit transfer from LEO (low earth orbit, which will be elliptical before and at the inception of thrust application, the portion of the LEO associated with the inception of thrust application being construed as the first section of an elliptical orbit around a celestial body (the Earth)) and then to use the EP for the orbit beginning at approximately 15,000 km (see page 2 “With the STP system beginning in LEO, relatively rapid orbit transfer through the inner Van Allen radiation belt can be achieved. Once above an altitude of approximately 15,000 km. the radiation dosage rate decreases significantly9'", and the higher specific impulse of EP can be used to complete the orbit transfer with commensurate improvements in payload lift capability.” the portion of the orbit beginning at 15,000km associated with the inception of thrust application being construed as the second section of an elliptical orbit (the orbit at 15,000 km) around a celestial body (the Earth))
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall further with McFall’s teachings on transfer orbits as to configure the controller to supply the solar energy to the first 
Regarding claim 12, Foulds in view of McFall teaches the invention as discussed above.
Foulds in view of McFall as discussed above does not teach wherein the controller is configured to: supply the propellant to the first thruster and not supply the propellant to the second thruster when the spacecraft is in a first orbit; and supply the propellant to the second thruster and not supply the propellant to the first thruster when the spacecraft is in a second orbit.
McFall teaches using the STP to begin an orbit transfer from LEO (low earth orbit, which has been construed as a first orbit) and then to use the EP for the orbit beginning at approximately 15,000 km (see page 2 “With the STP system beginning in LEO, relatively rapid orbit transfer through the inner Van Allen radiation belt can be achieved. Once above an altitude of approximately 15,000 km. the radiation dosage rate decreases significantly9'", and the higher specific impulse of EP can be used to complete the orbit transfer with commensurate improvements in payload lift capability.” the orbit beginning at 15,000km being construed as the second orbit).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall further with McFall’s teachings on .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulds in view of McFall and Kline “the MET (microwave electro-thermal) thruster using water vapor propellant”
Regarding claim 2, Foulds in view of McFall teaches the invention as discussed above.
Foulds in view of McFall as discussed above also teaches wherein the second thruster is a solar thermal thruster.
Foulds in view of McFall as discussed above does not teach wherein the first thruster is a microwave electro-thermal (MET) thruster.
Kline teaches that Microwave Electro-Thermal Thrusters (MET) are an EP having a high specific impulse and the capacity to use water which is safe, widely available, easy to store and transfer, and which facilitates refuelable space platforms (see Abstract “The MET can use a variety of gases for fuel but the use of water vapor has been shown to give superior performance, with a measured specific impulse (Isp) of greater than 800 s. When this added to the safety, ease of storage and transfer, and wide availability of water in space, the potential exists for using a water-fueled MET as the core propulsion system for refuelable space platforms”).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall so as to replace the Hall Thruster of McFall with an MET to provide an EP having a high specific impulse and the capacity to use water which is safe, widely available, easy to store and transfer, and which facilitates refuelable space platforms.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulds in view of McFall and Preijde “Design of a Solar Thermal Power-Propulsion System for a Small Satellite”
Regarding claim 5, Foulds in view of McFall teaches the invention as discussed above.
Foulds in view of McFall does not teach wherein the energy plant includes at least one of a heat engine or a turbine
Preijde teaches that a turbine (12) is suitable power generation system for a Solar Thermal Propulsion system (see Fig. 5.10) (see summary page v “T
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Foulds in view of McFall with Preijde since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the turbine of Preijide) for another (the photovoltaic cells of Founds) to obtain predictable results (at page 133 supra, the author expresses confidence in the turbines suitability for use as a power generator); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 7, Foulds in view of McFall teaches the invention as discussed above.
Foulds further teaches a thermal receiver (203 and the conduit from 103 to 107) including a second heat exchanger (203) with a second fluidic channel guiding propellant to the second thruster (the conduit shown between 201 and 203).
Foulds in view of McFall does not teach the thermal receiver including a first heat exchanger with a first fluidic channel guiding propellant to generate electric energy for the first thruster.
Preijde teaches that a power generation system for a Solar Thermal Propulsion system (see Fig. 5.10) (see summary page v “The power subsystem consists of an interface between the absorber and a heat exchanger, the heat exchanger which heats up the working uid in the Organic Rankine Cycle (ORC) power subsystem, a turbine which provides the power and a condenser which dissipates a part of the heat in the working fluid. Finally, a small pump is used to force the cold fluid to the heat exchanger and increase the pressure of the fluid.”) see also page 133 (“The literature cited in this 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Foulds in view of McFall with Preijde since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element (the power subsystem of Preijide) for another (the photovoltaic cells and radiator of Founds) to obtain predictable results (at page 133 supra, the author expresses confidence in the turbines suitability for use as a power generator); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulds in view of McFall and Carroll “Solar Orbit Transfer Vehicle”
Regarding claim 9, Foulds in view of McFall teaches the invention as discussed above.
Foulds further teaches wherein the first thruster includes a first receiver (301) and the second thruster includes a second receiver (101).
Foulds in view of McFall as discussed above does not teach wherein: the solar concentrator is attached to a pivot, wherein: the controller causes the solar concentrator to pivot toward the first receiver or the second receiver.
Carroll teaches a solar thermal propulsion system (Solar Orbital Transfer Vehicle (SOTV) wherein the solar concentrator is attached to a pivot (see Fig. 12 (shoulder actuator, elbow actuator, and wrist actuator and pp. 7-8 “The RCATS is a primary solar energy collection system for the SOTVSE engine subsystem. The RCATS consists of a multifaceted, deployable tri-panel concentrating mirror, supported and controlled by a 6 DOF boom and actuator assembly. Once deployed and positioned properly, the RCATS intercepts and concentrates solar flux into a secondary concentrator mounted on the receiver/absorber/converter (RAC). The engine controller (ECON) includes a flux or heat sensing array located on the RAC, around the secondary concentrator, to provide pointing and tracking (P&T) information. The ECON, with its flux sensor array and multiple panel-mounted sun sensors, control the boom actuators to maintain concentrator position for optimal energy collection”.), wherein the controller (ECON) causes the solar concentrator to pivot toward (see pp. 7-8 cited supra) the second receiver (see Fig. 3 Receive/Absorber/Converter (RAC)).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall with Carroll so as to maintain concentrator position for optimal energy collection.
Claim 13 Foulds in view of McFall and Berg “Assessment of Multimode Spacecraft Micropropulsion Systems”
Regarding claim 13, Foulds in view of McFall teaches the invention as discussed above.
Foulds further teaches a tank (209 and 213) storing propellant fluidicly coupled to the second thruster (see Fig. 2).
Foulds in view of McFall does not teach the tank as fluidicly coupled to the first thruster.
Berg teaches that a benefit of multimode propulsion systems (p. 592 MULTIMODE spacecraft propulsion is the use of two or more propulsive devices on a spacecraft, specifically making use of a high-thrust (usually chemical mode) and a high-specific impulse (usually electric mode) is the use of a common propellant tank to feed both a high thrust thruster and a high ISP thruster (p. 594 One of the central design goals for multimode propulsion systems, in addition to using a common propellant, is to make use of common hardware to reduce the mass of the propulsion system and increase the deliverable payload).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall with Berg’s teachings on a common propellant tank fluidically connected to the first and second thrusters since the propulsion system has a high ISP thruster (the first thruster which is an MET) and a high thrust thruster (the second thruster which is an STP) and such would benefit from Berg’s teachings by reducing the mass of the propulsion system.
Claims 14-18 and 20 Foulds in view of McFall, Berg, Kline, and Gallucci “Design of a Water-Propellant 17.8-GHz Microwave Electrothermal Thruster”.
Regarding claim 14, per the rejection of claim 13 supra, Foulds in view of McCall and Berg teaches a propulsion system operating in a spacecraft, the propulsion system comprising: a tank storing propellant; a first thruster fluidicly coupled to the tank, the first thruster operating according to a first propulsion technique; a second thruster fluidicly coupled to the tank, the second thruster operating according to a second propulsion technique and a controller.
Foulds in view of McCall and Berg as discussed above does not teach the controller configured to control supply of the propellant from the tank to the first thruster and the second thruster.
McFall teaches using the STP to begin an orbit transfer from LEO (low earth orbit, which has been construed as a first orbit) and then to use the EP for the orbit beginning at approximately 15,000 km (see page 2 “With the STP system beginning in LEO, relatively rapid orbit transfer through the inner Van Allen radiation belt can be achieved. Once above an altitude of approximately 15,000 km. the radiation dosage rate decreases significantly9'", and the higher specific impulse of EP can be used to complete the orbit transfer with commensurate improvements in payload lift capability.” the orbit beginning at 15,000km being construed as the second orbit).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall further with McFall’s teachings on transfer orbits as to control supply of the propellant from the tank to the first thruster and the second thruster to thereby supply propellant to each thruster as needed during each phase of the orbital transfer as taught by McFall.
Foulds in view of McFall and Berg as discussed above does not teach wherein the first thruster is a microwave electro-thermal (MET) thruster and the first propulsion technique is an electrothermal (MET) propulsion technique.
Kline teaches that Microwave Electro-Thermal Thrusters (MET) are an EP having a high specific impulse and the capacity to use water which is safe, widely available, easy to store and transfer, and which facilitates refuelable space platforms (see Abstract “The MET can use a variety of gases for fuel but the use of water vapor has been shown to give superior performance, with a measured specific impulse (Isp) of greater than 800 s. When this added to the safety, ease of storage and transfer, and wide availability of water in space, the potential exists for using a water-fueled MET as the core propulsion system for refuelable space platforms”). The Microwave Electro-Thermal Thruster of Kline includes a microwave source and operates according to a Microwave Electro-Thermal propulsion technique (see Abstract, operation is according to a Microwave Electro-Thermal propulsion technique and operation with 100 W, 1 kW, and 50 kW using 7.5, 2.45 and 0.915 GHz requires a microwave source “It is a robust, simple, inexpensive thruster with high efficiency, and has been scaled successfully to operate at 100 W, 1 kW, and 50 kW using 7.5, 2.45 and 0.915 GHz microwaves respectively. The 50 kW, 0.915 GHz test was perhaps the highest power demonstration of any steady state Electric thruster. The MET can use a variety of gases for fuel but the use of water vapor has been shown to give superior performance, with a measured specific impulse (Isp) of greater than 800 s”).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall and Berg so as to replace the Hall 
Foulds in view of McFall, Berg, and Kline as discussed above does not teach wherein when the controller supplies the propellant from the tank to the first thruster and to the second thruster that the propellant supplied from the tank to the first thruster and to the second thruster also cools the microwave source.
Gallucci (Fig. 4) teaches a mass flow controller for an MET wherein a mass flow controller (MFC) provides propellant to a thruster via passages through the microwave source (MW source). The provided propellant is capable of cooling the microwave source as it travels to the MET.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall and Berg with Gallucci so as to configure the controller to supply the propellant from the tank to the first thruster and to the second thruster that the propellant supplied from the tank to the first thruster and to the second thruster also cools the microwave source to provide the benefit of inducing turbulent flow throughout the propellant system to improve thermal diffusion (page 5 “The development of a new water flow system will be conducted both for bench and spacecraft systems, based on lessons learned at NASA Glenn6,13 and, reflecting development of the MET system in the past years, new flow regimes are being explored. Just as vortical flow was induced within the MET system to separate the plasma production region from significantly cooler input gas, vortical flow channels can be used to induce turbulence and improved thermodynamic diffusion”…Such a “push-
Regarding claim 15, Foulds in view of McFall, Berg, Kline, and Gallucci the invention as discussed above.
Foulds in view of McFall, Berg, Kline, and Gallucci as discussed above also teaches wherein the second thruster is a solar thermal thruster.
Regarding claim 16, Foulds in view of McFall, Berg, Kline, and Gallucci teaches the invention as discussed above.
Foulds in view of McFall, Berg, Kline, and Gallucci as discussed above further teaches wherein the first thruster corresponds to a first total amount of thrust and a first specific impulse (the total thrust and specific impulse of the first thruster), and the second thruster corresponds to a second total amount of thrust (the thrust produced by the second thruster) greater than the first total amount of thrust (see McFall Abstract “This effort examined the payoffs associated with the joint application of solar thermal propulsion (STP) and electric propulsion (EP) for orbit raising. The combined use of STP (800 second specific impulse) and EP (1800 second specific impulse) for a single orbit transfer mission is motivated by the desire to leverage the higher thrust of STP with the higher specific impulse of EP to maximize mission capability”), and a second specific impulse (the ISP of the second thruster) smaller than the first specific impulse (see McFall Abstract cited supra).
Regarding claim 17
Foulds in view of McFall, Berg, Kline, and Gallucci g as discussed above does not teach wherein the controller is configured to: supply the propellant to the first thruster and not supply the propellant to the second thruster when the spacecraft is in a first section of an elliptical orbit around a celestial body; and supply the propellant to the second thruster and not supply the propellant to the first thruster when the spacecraft is in a second section of an elliptical orbit around the celestial body.
McFall teaches using the STP to begin an orbit transfer from LEO (low earth orbit, which will be elliptical before and at the inception of thrust application, the portion of the LEO associated with the inception of thrust application being construed as the first section of an elliptical orbit around a celestial body (the Earth)) and then to use the EP for the orbit beginning at approximately 15,000 km (see page 2 “With the STP system beginning in LEO, relatively rapid orbit transfer through the inner Van Allen radiation belt can be achieved. Once above an altitude of approximately 15,000 km. the radiation dosage rate decreases significantly'", and the higher specific impulse of EP can be used to complete the orbit transfer with commensurate improvements in payload lift capability.” the portion of the orbit beginning at 15,000km associated with the inception of thrust application being construed as the second section of an elliptical orbit (the orbit at 15,000 km) around a celestial body (the Earth))
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall, Berg, Kline, and Gallucci further with McFall’s teachings on transfer orbits as to configure the controller to supply the propellant to the first thruster and not supply the propellant to the second thruster when the spacecraft is in a first section of an elliptical orbit around a celestial body; and to 
Regarding claim 18, Foulds in view of McFall, Berg, Kline, and Gallucci teaches the invention as discussed above.
Foulds in view of McFall, Berg, Kline, and Gallucci as discussed above does not teach wherein the controller is configured to: supply the propellant to the first thruster and not supply the propellant to the second thruster when the spacecraft is in a first orbit; and  supply the propellant to the second thruster and not supply the propellant to the first thruster when the spacecraft is in a second orbit. 
McFall teaches using the STP to begin an orbit transfer from LEO (low earth orbit, which has been construed as a first orbit) and then to use the EP for the orbit beginning at approximately 15,000 km (see page 2 “With the STP system beginning in LEO, relatively rapid orbit transfer through the inner Van Allen radiation belt can be achieved. Once above an altitude of approximately 15,000 km. the radiation dosage rate decreases significantly9'", and the higher specific impulse of EP can be used to complete the orbit transfer with commensurate improvements in payload lift capability.” the orbit beginning at 15,000km being construed as the second orbit).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall, Berg, Kline, and Gallucci further with McFall’s teachings on transfer orbits as to configure the controller to supply the propellant to the first thruster and not supply the propellant to the second thruster when 
Regarding claim 20, Foulds in view of McFall, Berg, Kline, and Gallucci teaches the invention as discussed above.
Foulds in view of McFall, Berg, Kline, and Gallucci also teaches wherein the propellant is at least one of (i) water, (ii) hydrazine, (iii) hydrogen peroxide, or (iii) ammonia (Per Foulds at [0022] cited supra … “The propellant 205 can be any one of several propellant types including but not limited to carbon dioxide, water, waste water, ammonia, hydrazine, mono methyl hydrazine, unsymmetrical dimethylhydrazine, and water with soluble additives such as salts or alcohol. Furthermore, in an alternate embodiment of the invention, the propellant 205 may be a gas rather than a liquid. The STP system 107 is configured to be effectively chemistry-agnostic compared to conventional propulsion systems, where propellant without chemical severity to the system is utilized. In an embodiment of the invention, a single spacecraft thruster using the STP system 107 can exploit several different types of propellants”).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foulds in view of McFall, Berg, Kline, Gallucci and Marchandise 20170210493 
Regarding claim 19, Foulds in view of McFall, Berg, Kline, and Gallucci teaches the invention as discussed above.
Foulds in view of McFall, Berg, Kline, and Gallucci as discussed above does not teach a first valve disposed in a fluid line connecting the tank to the first thruster; and a 
Marchandise teaches a multi-mode propulsion system having a first valve (110) disposed in a fluid line (105) connecting a tank (15) to a first thruster (101); and a second valve (112) disposed in a fluid line (106) connecting the tank (15) to a second thruster (102); wherein a controller (12) operates the first and second valves to control the supply of the propellant to the first and second thrusters ([0036] – [0037] . In particular, the contact A of the switch 114-5 is connected to the valve 110, while the contact A of the switch 114-6 is connected to the thermal throttle 111.
[0037] Furthermore, in the embodiment shown, the contact B of the switch 114-1 and the contact B of the switch 114-5 are respectively connected to the heater elements 161 and to the valve 112 of the resistojet 102. [0038] Thus, in operation, the power processing unit 113 can power electrically and cause propellant fluid to be fed either to the electrostatic thruster 101 or to the resistojet 102, depending on a selection performed via the thruster selection unit 114 [0039] In this way, signals coming from the control unit 12 and transmitted to the regulators 120 and 124 via the control interface 117 and the sequencer 118 then serve firstly to control electrical power supply to the heater element 161 of the resistojet 102 via the regulator 120 and secondly, acting via the regulator 124 to control the supply of propellant fluid to the resistojet 102 via the valve 112)
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified Foulds in view of McFall, Berg, Kline, and Gallucci with .

Response to Arguments
Applicant’s arguments with regards to claim 1 have been considered but are not persuasive.  In particular, as discussed in the rejection of claim 3 supra (previously presented), Foulds teaches an energy plant configured to convert solar energy into electricity and wherein the energy plant configured to deliver the to the spacecraft systems as needed.  As such, Foulds has the electric architecture needed to support an electric thrusters, as such, adding such a thruster to Foulds is adding another electric power using system to Foulds.  And as discussed in the rejection of claim 3 infra, Foulds teaches the energy plant as configured to deliver power to the solar thermal thruster and spacecraft electric power generator which would result in a controller configured to control the supply of solar power to the solar thermal thruster and the electric thruster (one of the systems connected to the energy plant).  The details of McFall raised in applicant’s arguments are not relied upon in the rejection of claim 1 supra.
Applicant’s arguments with regards to claim 9 have been considered and are addressed in the new rejection of claim 9 as amended supra.
Applicant’s arguments with regards to claim 11 have been considered and are not persuasive.  Claim 1 supra, teaches a system having an electric thruster powered by an electrical system and a solar thruster, wherein both receive power from the same power system and where in the system is capable of providing power to each system as 
Applicant’s arguments with regards to claim 14 have been considered and are addressed in the new rejection of claim 14 as amended supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741